--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SENSIENT TECHNOLOGIES CORPORATION


2012 NON-EMPLOYEE DIRECTORS STOCK PLAN


Adopted December 8, 2011, Subject to Shareholder Approval as of April 26, 2012


Section 1



ESTABLISHMENT, PURPOSE AND EFFECTIVE DATE OF PLAN


1.1           Establishment.    Sensient Technologies Corporation, a Wisconsin
corporation (the “Company”), hereby establishes the “Sensient Technologies
Corporation 2012 Non-Employee Directors Stock Plan” (the “Plan”) which provides
for the grant of stock to Non-Employee Directors of the Company. For purposes of
this Plan, a “Non-Employee Director” means any individual who is a “non-employee
director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).


1.2           Purpose.    The purpose of this Plan is to advance the interests
of the Company by aligning the interests of the Company’s stockholders and
Non-Employee Directors, and by enabling the Company to attract and retain the
services of directors upon whose judgment, interest and special effort the
successful conduct of its operations is largely dependent.


1.3           Term of Plan; Effect on Prior Plan.    If this Plan is approved by
shareholders at the 2012 annual meeting of shareholders, there will be a final
grant of restricted stock under the Sensient Technologies Corporation 2002
Non-Employee Director Stock Plan (the “2002 Plan”).  Thereafter,  no further
awards will be granted under the 2002 Plan.  Awards granted previously under the
2002 Plan will remain in effect in accordance with their terms.  This Plan shall
become effective immediately following the final grants under the 2002 Plan;
provided that, as described in Section 5.1, the initial grants under this Plan
shall be made immediately following the 2013 annual meeting of shareholders.


Section 2


ELIGIBILITY AND PARTICIPATION


2.1           Eligibility and Participation.    Participants (the
“Participants”) in this Plan shall include each member of the Board who is a
Non-Employee Director at the time Common Stock of the Company is issued pursuant
to this Plan.


Section 3


ADMINISTRATION


3.1           Administration.    This Plan shall be administered by the
Nominating and Corporate Governance Committee of the Board.
 
3.2           Powers and Authority of the Nominating and Corporate Governance
Committee.    The Nominating and Corporate Governance Committee, by majority
action thereof, shall have complete and sole authority to:


(a)           Interpret this Plan and apply its provisions, and prescribe, amend
and rescind rules, regulations, procedures, and forms relating to this Plan;
 
 
1

--------------------------------------------------------------------------------

 


(b)           Authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of this Plan;
 
(c)           Amend any outstanding agreement relating to any Common Stock
issued pursuant to this Plan, subject to legal restrictions and to the consent
of the Participant who entered into such agreement; and
 
(d)           Make all other determinations and take all other actions deemed
necessary or advisable for the administration hereof and provide for conditions
and assurances deemed necessary or advisable to protect the interests of the
Company in connection herewith;
 
but only to the extent that any of the foregoing are not contrary to the express
provisions hereof. Determinations, interpretations or other actions made or
taken by the Nominating and Corporate Governance Committee pursuant to the
provisions hereof shall be final, binding and conclusive for all purposes and
upon all persons. The Nominating and Corporate Governance Committee’s decisions
need not be uniform and may be made selectively among Participants, whether or
not they are similarly situated.


Notwithstanding the foregoing, the Nominating and Corporate Governance Committee
shall have no discretion or authority to: (i) designate the Participants to be
issued Common Stock; (ii) determine the number of shares of Common Stock to be
issued to each such Participant; (iii) determine the terms and conditions of
such Common Stock relating to restrictions or lapse thereof; or (iv) prescribe
the consideration for the issuance of Common Stock hereunder and determine the
sufficiency of such consideration, which matters shall be as hereafter provided.


3.3           Composition of Nominating and Corporate Governance
Committee.    The Nominating and Corporate Governance Committee shall consist of
no less than two members of the Board who shall be appointed by the Board.


Section 4


STOCK SUBJECT TO PLAN


4.1           Number.    The total number of shares of Common Stock reserved and
available for issuance under this Plan shall initially be 140,000. The number of
shares of Common Stock reserved and available for issuance hereunder shall be
subject to adjustment upon occurrence of any of the events indicated in Section
4.2 hereof. The shares to be issued under this Plan shall consist of treasury
Common Stock or authorized but unissued shares of Common Stock, not reserved for
any other purpose. In the event any shares of Common Stock that are granted
under the Plan are forfeited, such shares again shall become available for
issuance under the Plan.
 
4.2           Adjustment in Capitalization.    In the event of any change in the
outstanding shares of Common Stock that occurs, whether prior to or after the
effective date of this Plan, by reason of a Common Stock dividend or split,
recapitalization, merger, consolidation, combination, spin-off, split-up,
exchange of shares or other similar corporate change, the aggregate number of
shares of Common Stock authorized for issuance hereunder shall be appropriately
adjusted by the Nominating and Corporate Governance Committee, whose
determination shall be conclusive; provided, however, that fractional shares
shall be rounded to the nearest whole share. In such event, the Nominating and
Corporate Governance Committee shall also have the discretion to make
appropriate adjustments in the number of shares of Common Stock authorized for
issuance to Participants hereunder.


 
2

--------------------------------------------------------------------------------

 
 
Section 5


SHARE AWARDS


5.1           Grant of Common Stock.    Effective with the 2013 annual meeting
of shareholders, subject to this Section and Sections 1.3, 4.1 and 4.2 hereof,
each person who was a Non-Employee Director of the Company immediately following
each annual meeting of shareholders of the Company shall, without further action
by the Board or the Nominating and Corporate Governance Committee, be issued
1,500 shares of the Company’s Common Stock (subject to appropriate adjustment as
provided in Section in Section 4.2 hereof) as soon as reasonably practicable,
but in no event later than 5 days, following such date.  Such shares of Common
Stock shall be evidenced by a written agreement to be entered into between the
Company and the Participant. Such shares of Common Stock shall not be
transferable and shall be immediately and automatically forfeited to the Company
in the event the Participant ceases to serve as a member of the Board, provided,
however, that such forfeiture provision shall lapse with respect to one-third of
the shares of Common Stock so issued on the date of each of the next three
annual meetings of stockholders, if the participant continuously serves as a
member of the Board until such annual meeting date (such period until the
forfeiture provision on the shares shall lapse, the “Period of Restriction”).
The Nominating and Corporate Governance Committee shall have no discretion in
determining the number of shares of Common Stock issued to each Participant.


5.2           Cessation of Service.


(a)           Death, Disability or Retirement.    Upon cessation of service as a
Non-Employee Director of the Company due to death, disability, voluntary
retirement or retirement required under any mandatory policy of the Company then
in effect, or for any other reason other than removal of the Participant from
the Board as set forth in Section 5.2(b) below, the Period of Restriction shall
immediately lapse.


(b)           Removal.    Upon cessation of service as a Non-Employee Director
of the Company due to removal from the Board in accordance with the procedures
set forth in Sections 180.0808 and 180.0809 of the Wisconsin Business
Corporation Law or the Company’s Bylaws, as amended from time to time, any
shares of Common Stock with respect to which the Period of Restriction has not
yet lapsed shall be immediately and automatically forfeited to the Company.


5.3           Change of Control.


(a)           In the event of a “Change of Control” (as hereinafter defined),
the Period of Restriction shall be deemed to have lapsed immediately prior to
the consummation of the transaction constituting the Change of Control.


(b)           A “Change of Control” of the Company means:


(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 20% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 5.3(b); or
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           individuals who, as of December 6, 2001, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
December 6, 2001 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or


(c)           consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
person (excluding any employee benefit plan (or related trust) of the Company or
of such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or


(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


5.4           Restrictions on Common Stock.    Notwithstanding the foregoing,
the Company may delay the issuance of Common Stock under the Plan until
applicable Federal, “blue sky” and state securities law requirements and any
stock exchange requirements are satisfied. The Nominating and Corporate
Governance Committee shall impose such restrictions on any shares of Common
Stock issued pursuant to this Plan as it may deem necessary or advisable to
comply with restrictions under applicable Federal securities laws, under the
requirements of any stock exchange upon which such shares of Common Stock are
then listed, and under any “blue sky” or state securities laws applicable to
such shares.


5.5           Registration.    Any Common Stock granted hereunder to a
Participant may be evidenced in such manner as the Nominating and Corporate
Governance Committee may deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Common Stock
granted hereunder to a Participant, such certificate shall be registered in the
name of the Participant and shall bear an appropriate legend (as determined by
the Nominating and Corporate Governance Committee) referring to the terms,
conditions and restrictions applicable to such Common Stock. In the event such
Common Stock is issued in book-entry form, the depository and the Company’s
transfer agent shall be provided with notice referring to the terms, conditions
and restrictions applicable to such Common Stock, together with such
stop-transfer instructions as the Nominating and Corporate Governance Committee
deems appropriate.
 
 
4

--------------------------------------------------------------------------------

 


5.6           Removal of Restrictions.    Except as otherwise provided in
Sections 5.1, 5.2, 5.3 and 5.7 hereof, shares of Common Stock covered by each
Common Stock grant made under the Plan shall become freely transferable by the
Participant after the last day of the Period of Restriction. Once the shares are
released from the restrictions, the Participant shall be entitled to have the
legend required by Section 5.5 removed from his or her stock certificates, to
the extent such legend is no longer applicable.


5.7           Voting Rights.    During the Period of Restriction, Participants
holding shares of Common Stock granted hereunder may exercise full voting rights
with respect to those shares.


5.8           Dividends and Other Distributions.    During the Period of
Restriction, Participants holding shares of Common Stock granted hereunder shall
be entitled to receive all dividends and other distributions paid with respect
to those shares while they are so held. If any such dividends or distributions
are paid in shares of Stock, the shares shall be subject to the same
restrictions on transferability as the shares of Common Stock with respect to
which they were paid.


5.9           Nontransferability of Common Stock.    No shares of Common Stock
granted under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, otherwise than by will or by the laws of decent and
distribution, until the termination of the applicable Period of Restriction. All
rights with respect to the Common Stock granted to a Participant under the Plan
shall be exercisable during his or her lifetime only by such Participant.


Section 6


GENERAL PROVISIONS


6.1           Amendment and Termination.    The Board may at any time amend,
alter, suspend, discontinue or terminate this Plan.


6.2           Taxes.    The Company shall be entitled to withhold the amount of
any tax attributable to shares of Common Stock deliverable under this Plan after
giving the person entitled to receive such shares of Common Stock notice as far
in advance as practicable, and the Company may defer delivery if any such tax
may be pending unless and until indemnified to its satisfaction. A Participant
may elect to pay all or a portion of the federal, state and local withholding
taxes arising in connection with the lapse of restrictions on Common Stock, by
electing to (i) have the Company withhold shares of Common Stock, (ii) tender
back shares of Common Stock received in connection with such benefit, or (iii)
deliver other previously owned shares of Common Stock, having a fair market
value equal to the amount to be withheld; provided, however, that the amount to
be withheld shall not exceed the Participant’s estimated total federal, state
and local tax obligations associated with the transaction. The written election
must be made on or before the date as of which the amount of tax to be withheld
is determined. The fair market value of fractional shares of Common Stock
remaining after payment of the withholding taxes shall be paid to the
Participant in cash.


6.3           Indemnification.    Each person who is or shall have been a member
of the Nominating and Corporate Governance Committee or of the Board shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him in
connection with or resulting from any claim, action, suit or proceeding to which
he may be a party or in which he may be involved by reason of any action taken
or failure to act under this Plan and against and from any and all amounts paid
in settlement thereof, with the Company’s approval, or paid by him in
satisfaction of any judgment in any such action, suit or proceeding against him,
provided, however, that he shall give the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
 
 
5

--------------------------------------------------------------------------------

 


6.4           Rights of Board Members.    Nothing in this Plan shall interfere
with or limit in any way the rights of stockholders of the Company or the Board
to elect or remove members of the Board at any time nor confer upon any
Participant any right to continue as a member of the Board.


6.5           No Right to Specific Assets.    Nothing contained in the Plan and
no action taken pursuant to the Plan shall create or be construed to create a
trust of any kind or any fiduciary relationship between the Company and any
Participant, the executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons. To the extent
that any Participant or his executor, administrator, or other personal
representative, as the case may be, acquires a right to receive any benefit from
the Company pursuant to the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company.


6.6           Rights as a Stockholder.    A Participant shall have no rights as
a stockholder with respect to any Common Stock until he shall have become the
holder of record of such Common Stock.


6.7           Headings and Captions.    The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.


6.8           Controlling Law.    The issuance of Common Stock shall be subject
to all applicable laws, rules and regulations, and to such approvals and any
governmental agencies or national securities exchanges as may be required. This
Plan shall be construed and enforced according to the laws of the State of
Wisconsin without regard to conflict of laws.
 
 
6

--------------------------------------------------------------------------------